Citation Nr: 0502061
Decision Date: 01/28/05	Archive Date: 03/14/05

DOCKET NO. 95-20 818A                       DATE JAN 28 2005

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement an increased rating for fusion of the left knee with shortening of the left leg, currently evaluated as 40 percent disabling.

2. Entitlement to a total rating based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by: Johnny F. Farmer, Attorney-at-law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 

INTRODUCTION

The veteran served on active duty from December 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement an increased rating for fusion of the left knee, currently evaluated as 40 percent disabling, and entitlement to TDIU. A notice of disagreement (NOD) was received by VA that same month. A statement of the case (SOC) was issued in July 1995. A substantive appeal (VA Form 9) was received in July 1995.

The veteran requested a Central Office hearing and was scheduled to testify before the Board in June 2004. He did not report. In December 2004, a motion to reschedule for a videoconference hearing was filed on his behalf by his Congressman. Good cause having been shown, the motion was granted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

- 2 


REMAND

The veteran and his representative contend, in essence, that the veteran's fusion of the left knee is more severe than the current evaluation reflects. The veteran also maintains that he is unable to work due to his service-connected disability.

A review of the record reveals that the veteran requested a Central Office hearing on behalf of his claim. He was scheduled for the hearing for June 2004. He did not report. He now maintains in a September 2004 letter to his Congressman that he had requested a videoconference hearing because of his inability to travel due to physical and financial concerns. A motion was filed on his behalf requesting that he be given the opportunity to testify at a videoconference hearing before the Board, rather than the previously requested central office hearing. The motion was granted. Therefore, a videoconference hearing should be scheduled for him pursuant to 38 C.F.R. § 20.704 (2003).

Accordingly, this case is REMANDED to the RO for the following action:

The RO should take appropriate action and schedule a videoconference hearing for the veteran. He should be notified of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of

- 3 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 4 


